Bobbitt, C. J.
On May 26, 1955, relators filed with the clerk of this court their petition for a writ of prohibition wherein they sought to prohibit respondents from proceeding further with the establishment of a Conservancy District as provided by Acts 1947, ch. 239, *356p. 902, being §27-1201, and subsequent sections, Burns 1948 Replacement.
The petition alleged that respondents were without jurisdiction in said proceedings because the Conservancy Act is unconstitutional. We issued a temporary writ.1
We are aware of the well established rules (1) that the constitutionality of a statute will not be determined if there is any other logical basis on which the appeal can be decided; (2) that the constitutionality of a statute will be upheld if it is reasonably possible to do so; and (3) that if a statute is of doubtful construction, all doubt will be resolved in favor of its validity.
However, since the litigation here involved cannot be terminated upon any other basis, we will consider the constitutional questions presented.
First: Relators advance several grounds of unconstitutionality. However, we deem it necessary to consider only one, viz., that the Conservancy Act violates Art. 4, Section 19 of the Constitution of Indiana, which provides, in part, as follows:
“Every'act shall embrace but one subject and matters properly connected therewith; which subject shall be expressed in the title.”
Several pages of relators’ brief are devoted to pointing out and discussing numerous provisions of the Act which they assert are not properly embraced in the title •thereof.
*357We shall, however, first consider the contention that the Conservancy Court, which is created by the provisions of §6 of the Act, is not embraced in the title.
Section 6 provides as follows:
“Upon the determination of the judge of the court in which any such petition shall have been filed that the petition is sufficient, he shall cause notice thereof to be given to the judge of the circuit court, serving each county included in whole or in part within the proposed conservancy district. Thereafter the judges-of each such circuit court shall sit together as a trial court to determine whether or not the conservancy district prayed for in such petition shall be established. In case of the inability to serve of the judge of any circuit, the chief justice of the supreme court, upon application of any interested person and proper showing of need, shall assign a judge of any superior court from a county located within such circuit. However, if there is no such superior court, the judge or judges hearing the petition shall represent such circuit.
“The court thus established shall have power and authority to establish conservancy districts when the conditions stated in section 4 of this act are found to exist. Except as otherwise hereinafter provided, such court shall have for all purposes of this act, original and exclusive jurisdiction co-extensive with the boundaries and limits of the district or proposed district and of the lands and other property included in, or proposed to be included in, such district or affected by such district, without regard to the usual limits of its jurisdiction, and the issues involved in such petition shall be tried and the decision of the court thereon shall be subject to appeal as in other civil causes. Each judge when sitting as a member of the court shall receive his usual salary and eight cents per mile for travel from his own court to the place of trial, but no per diem. The mileage shall be taxed as cost in the cause being tried.
“The court shall adopt rules of practice and procedure not inconsistent with the provisions of this *358act and the general laws of the state. In case the court consists of more than three judges, it may designate three of its members from three different circuits to preside over the court, hear matters coming before the court, and make determinations and decisions or findings and recommendations, as the rules of the court provide, with respect to any matters authorized by such rules, the disposition of which is vested in the court, except the making of final decisions and orders as to: (1) the establishment, dissolution or merger of the district or of subdistricts thereof; (2) the adoption, rejection or amendment of the official plan; (3) the appointment and removal of directors and appraisers; (4) the confirmation of the appraisers’ report of benefits, damages, and appraisals of property; (5) the authorization of maintenance assessments in excess of one per cent of benefits; (6) the authorization of a readjustment of the appraisal of benefits in accordance with section 55 of this act; (7) the approval of the method of financing improvements and activities under section 28; (8) the determination of rates of compensation for water under section 27 and section 61; and (9) the examination of the annual report of the board of directors as provided under section 64. The concurrence of two of the three judges so designated shall be necessary for any action or determination thereby and it shall have, if so provided by the rules of the court, the same force and effect as though taken or made by the full court. All actions ánd determinations by the full court shall require the affirmative vote of a majority of the judges constituting the court. In all cases in which the judges are evenly divided that side with which the presiding judge votes shall prevail, except that in the event the court consists of two judges and they find themselves unable to agree on any question left to their decision, a judge of the circuit or superior court of some other county shall be designated by the chief justice of the supreme court of the state to sit and vote as a third member of the court until such question is decided.”
*359The title of the act is as follows:
“AN ACT to prevent floods, to protect cities, towns, farms and highways from inundation, to conserve water for beneficial uses, and to authorize the organization of drainage and conservancy districts, and declaring an emergency.”
In considering the application of that part of Section 19, Art. 4 of the Indiana Constitution, which provides that the subject shall be expressed in the title, we recognize that it is designed only for titles narrower than the enactment. Ule v. State (1935), 208 Ind. 255, 266, 194 N. E. 140, 101 A. L. R. 903; Moore-Mansfield, etc. Co. v. Indianapolis, etc. R. Co. (1913), 179 Ind. 356, 358, 101 N. E. 296, 44 L. R. A. (N. S.) 816; In re Talbot (1915), 58 Ind. App. 426, 431, 108 N. E. 240.
We are also mindful of the well established rule that if a title expresses the general purpose of the Act, everything contained in the Act which, is germane to the purpose or properly conected therewith as a means of making the Act effective is covered by the title. It is not necessary that the title should contain a complete abstract of the contents of the Act or enumerate all its provisions in detail. Sarlls, City Clerk v. State, ex rel. (1929), 201 Ind. 88, 102, 166 N. E. 270, 67 A. L. R. 718.
This rule, however, has application only when the title is broader than the enactment,2 and for reasons which hereafter appear, does not apply to the title here under consideration.
*360Respondents rely upon State ex rel. Taylor v. Greene Circuit Court (1945), 223 Ind. 562, 63 N. E. 2d 287, and Ule v. State, supra (1935), 208 Ind. 255, 194 N. E. 140, as authority for their contention that the title of the Conservancy Act is sufficiently broad to include the establishment of a new court.
The title of the Act involved in State ex rel. Taylor v. Greene Circuit Court, supra, was “ ‘An Act concerning children born out of wedlock.’ ” This is a broad general title in contrast to the one here in question.
In State ex rel. Taylor v. Greene Circuit Court, supra, at p. 568 of 223 Ind., this court said:
‘‘Legislation that the General Assembly believes necessary to accomplish the purposes that may be logically inferred from the title may be contained in the act without violating the constitutional provision of Art. 4, §19, of the Constitution of Indiana.”
Here, again, the court was speaking of a broad general title and not one that was narrower than the enactment.
Ule v. State, supra, (1935), 208 Ind. 255, 194 N. E. 140, also relied upon by respondents, involved the question of whether or not the title there in question3 embraced more than one subject. At page 266 of 208 Ind., this court said:
“The subject expressed in an act should be reasonably specific so as to indicate some particular branch of legislation as a head under which the particular provisions of the act might reasonably be looked for, and the generality of a title is not objectionable if it is not made to cover legislation incongruous in itself, and which by no fair intendment can be considered as having a necessary or *361proper connection. Sarlls v. State ex rel. (1929), 201 Ind. 88, 166 N. E. 270. The provision of the Constitution here in question aims only at titles narrower than the enactment. The unnecessary breadth is ordinarily no objection to it. Volderauer v. State (1924), 195 Ind. 415, 143 N. E. 674.”
The Attorney General, in his brief amicus curiae, calls our attention to language of this court in Albert v. Milk Control Board of Indiana (1936), 210 Ind. 283, 288, 200 N. E. 688, as follows:
“Moreover, ‘it is not necessary that the title of an act furnish a complete index to its contents. It will be sufficient to meet constitutional requirements when, upon liberal construction, it is sufficient to apprise the legislators and the public in general of the subject-matter of the legislation. Or, in other words, if it be so framed as to reasonably lead to an inquiry into the body of the bill, it is sufficient,’ Gmeiner v. State (1925), 197 Ind. 43, 149 N. E. 728; State v. Arnold (1895), 140 Ind. 628, 38 N. E. 820.”
We recognize these rules, but in our opinion they are not applicable to the question with which we are here concerned. Neither do they gather, under the cloak of legality, subject-matter that is not reasonably referable to one general subject which is expressed in the title.
The statement appearing in the above quotation from Albert v. Milk Control Board of Indiana, supra, and found in other opinions of this court,4 that if a title to an Act “ ‘be so framed as to reasonably lead to an inquiry into the body of the bill, it is sufficient’ ” does not supersede the constitutional provision5 that an Act shall embrace but one subject and matters properly related thereto. It can have no application where matters *362which have no proper connection with the subject expressed in the title are included in the enactment.
The case of Brandon v. State (1861), 16 Ind. 197, is also urged as persuasive in the case at bar. There a title, “An act to authorize the formation of new counties, and to change county boundaries,” was- held to include the organization of a Circuit Court. This case is clearly distinguishable from the one at bar. A Circuit Court is not only related to the subject of the organization of a county, but is properly connected therewith. One reading the title of such an Act in this state would naturally expect to find provisions for the organization of a Circuit Court since it is a customary and essential part of the county unit of government in Indiana. The same cannot be said about the provision for a new court in an Act concerning drainage.
Other cases cited by respondents and the Attorney General, amicus curiae, are concerned with titles that were broader than the enactment and are neither applicable nor helpful in the case at bar.
We do not consider the title of the Conservancy Act as being of broad general character, but rather one which specifies four particular branches of the general subject of drainage, viz., (1) prevention of floods; (2) protection from inundation; (3) conservation of water; and (4) the organization of drainage and conservancy districts.
This court, in Albert v. Milk Control Board of Indiana, supra (1936), 210 Ind. 283, 288, 200 N. E. 688, stated the purpose of Art. 4, Section 19, supra, as follows:
“The above section has been thoroughly discussed and passed upon by this court and, as said in many cases, the purpose of the section is to prevent surprise or fraud in the legislature by means of a provision or provisions in a bill of which the title gave *363no information and to apprise the people of the subject of legislation under consideration. Crabbs v. State (1923), 193 Ind. 248, 139 N. E. 180. And it is also intended to prevent a combination of non-related subjects in the same act. Sarlls v. State ex rel. Trimble (1929), 201 Ind. 88, 166 N. E. 270.”
This language is clearly applicable to the provisions of Section 6 of the Act. It is obvious that one reading the statute would surely be surprised at finding an entirely new and novel court created to administer the Act. It cannot be denied that the title gives no information regarding the creation of a new court.
The rule applicable to the situation here presented is ably stated in Hobbs v. Gibson School Tp. (1924), 195 Ind. 1, 5, 144 N. E. 526, as follows:
“If the title of an act is drawn so that it embraces only one particular branch of a general subject, the body of the act must be confined to the particular subject expressed in the title, and to matters properly connected therewith. Other matters within a general subject which also might have been embraced by a title of general import, but which are not within the restricted title adopted cannot be enacted with effect, whatever the body of the act may say as to such matters. State ex rel. v. Commercial Ins. Co. (1902), 158 Ind. 680, 684, 64 N. E. 466; State ex rel. v. Board (1906), 166 Ind. 162, 197, 76 N. E. 986.”
In Crabbs v. State (1923), 193 Ind. 248, 253, 254, 139 N. E. 180, the court quotes from an eminent authority rules that may well be used as a measuring stick by which the sufficiency of the title to any Act may be determined, and we adopt them as our guide here. They are as follows:
“Under this clause of the constitution the title becomes an indispensable part of every act. Suther*364land, Statutory Construction p. 94, §87, says: ‘It is required not only that an act shall contain but one subject, but that that subject be expressed in the title. The title, thus made a part of each act, must agree with it by expressing its subject; the title will fix bounds to the purview, for it cannot exceed the title-subject, nor be contrary to it. An act will not be so construed as to extend its operations beyond the purpose expressed in the title. It is not enough that the act embraces but a single subject or object, and that all its parts are germane; the title must express that subject and comprehensively enough to include all the provisions in the body of the act. The unity and compass of the subject must therefore, always be considered with reference to both title and purview . . . The title cannot be enlarged by construction when too narrow to cover all the provisions in the enacting part, nor can the purview be contracted by construction to fit the title; but the title, if not delusively general, may be sufficient though more extensive than the purview.’ ”
That a new court is created by Section 6 of the Conservancy Act has already been established. State ex rel. N. Y. C. Ry. v. Starke Cir. Ct. (1952), 231 Ind. 360, 365, 108 N. E. 2d 708.
This brings us then to the question — Is the title of Chapter 239 of the Acts of 1947 sufficiently broad to include the creation of a new court ?
The Supreme Court of Tennessee had before it the identical question in Mengel Box Co. v. Fowlkes (1916), 135 Tenn. 202, 186 S. W. 91. The title of the Act there in question was:
“An act to establish a levee and drainage district to be known as the Dyer levee and drainage district, within the following boundaries, to wit: [Here reciting them] — for the purpose of erecting a levee from the high ground south of Tiptonville, Tennesee, to the mouth of the Obion river, and for the purpose of draining and the reclamation of the wet *365and swamp lands within such boundaries, and prescribe the method of doing so, and providing for the assessment and collection of the cost and expense of such improvement, and the manner of obtaining the means and funds therefor.”
Section 4 of the Tennessee Act provided for a court “composed of the chairman or judges of the county courts of the counties of Dyer, Lake and Obion.” Duties imposed upon this court were similar to those imposed by Section 6 of the Indiana Conservancy Act.
It was there asserted, as in the case at bar, that the Act embraced more than one subject, and that the creation of a neto court was not set out in the title, hence, it violated Art. 2 of §17 of the Tennessee Constitution, which provides that, “no bill shall become a law which embraces more than one subject, that subject to be expressed in the title.”
The Tennessee court held that a new court was created by the Act and sustained the judgment of the Chancery Court holding the Act was not constitutionally passed because it violated Art. 2, §17 of the Tennessee Constitution in that it embraced more than one subject and the creation of a new court was not set out in the title. Because of' the identical questions involved and the similarity of our constitutional provisions with that of the State of Tennessee, the sound reasoning of the Tennessee Supreme Court in the Mengel case is irresistibly persuasive in our consideration of the question here presented.
The Act here in question, as did the Tennessee Act, instead of utilizing an existing court, which the legislature has done in all other drainage acts throughout the history of the state, creates a new and independent court composed of the circuit judges in the counties affected by the proceedings. No such *366court is mentioned in the title, nor is there anything to be found in the title from which it might be logically inferred that a new court was created by the enactment.6 Extending the most liberal interpretation of the language used in the title and employing the largest scope that reason will permit, we fail to find anything in the title which would apprise anyone of the provision of the Act creating a new court.7 The creation of a new court has no necessary or proper connection with, or relation to, the prevention of floods, protection from inundation, conservation of water or the organization of drainage and conservancy districts.8 A new court is not necessary to provide for the complete enforcement of the'Act.9
For the reasons above stated the title to ch. 239 of the Acts of 1947 does not embrace the subject of the creation of a new court, and Section 6 of said Act and any other part thereof which might be construed to create a new court is in conflict with Art. 4, Section 19 of the Constitution of Indiana and is, therefore, void.
Second: Section 82 of the Act of 1947, ch. 239, provides ;
“SEC. 82. In case any section or sections or part of any section of this act shall be found to be unconstitutional, the remainder of the act shall not thereby be invalidated, but shall remain in full force and effect.”
*367*366Section 6 is invalid in all its application to the entire Act. The valid portions of the Act do not form a com*367píete enforceable Act within themselves, separate from the invalid parts. Their provisions have no means of enforcement without the court provided in Section 6 of the Act, hence they are of no force and effect and the Act as a whole must fail.
Third: Relators point out and discuss numerous other subjects in the enactment which they contend are not embraced in the title, among which are: the establishment of irrigation projects and levying of irrigation assessments; provisions for collection and disposal of sewage; a provision for the establishment of forest wild life areas, parks and recreation facilities; and making certain violations of the Act misdemeanors of felonies and providing penalties therefor.
However, because of the result which we have reached on the question of the creation of a new court, it is not necessary that we decide the other questions presented on the sufficiency of the title. Neither do we deem it necessary to decide other, questions raised and ably briefed by relators, as no doubt this litigation will call to the attention of those interested the many alleged defects in the Conservancy Act10 in the form in which it was enacted.
*368The temporary writ heretofore issued is hereby made permanent.
Arterburn and Achor, JJ., concur.
Landis, J., concurs in the result that the Act is unconstitutional, and concurs with the law stated by Chief Justice Bobbitt in footnote 10 of his opinion on the pro-
*369tection afforded the acts of a de facto officer before his office is declared unconstitutional.
Emmert, J., concurs with opinion.

 See Act 1955, ch. 253, p. 647, for amendatory act giving this court jurisdiction. This Act supersedes State ex rel. N. Y. C. Ry. v. Starke Cir. Ct. et al. (1952), 231 Ind. 360, 108 N. E. 2d 708, which held that this court was without jurisdiction to prohibit a conservancy court.


 Crabbs v. State (1923), 193 Ind. 248, 254, 139 N. E. 180; Sarlls, City Clerk v. State ex rel. (1929), 201 Ind. 88, 102, 166 N. E. 270, 67 A. L. R. 718; Board v. Scanlon (1912), 178 Ind. 142, 98 N. E. 801; Smith v. Board (1910), 173 Ind. 364, 90 N. E. 881; Ross v. Davis (1884), 97 Ind. 79; Carey v. State ex rel. Dept. Fin. Inst. (1938), 213 Ind. 181, 12 N. E. 2d 131.


 Chapter 213, Acts 1925.


 Gmeiner v. State (1925), 197 Ind. 43, 47, 149 N. E. 728.


 Art. 4, Section 19 of the Constitution of Indiana.


 See: State ex rel. Taylor v. Greene Circuit Court (1945), 223 Ind. 562, 63 N.E. 2d 287.


 State v. Closser (1913), 179 Ind. 230, 99 N. E. 1057; Albert v. Milk Control Board of Indiana (1936), 210 Ind. 283, 288, 200 N. E. 688.


 Crabbs v. State (1923), 193 Ind. 248, 255 139 N. E. 180.


 Board v. Scanlan (1912), 178 Ind. 142, 147, 98 N. E. 801.


 In a brief filed by Ross, McCord, Ice & Miller of Indianapolis, Indiana, amicus curiae, it has been called to the attention of the court that two issues of bonds to pay the cost of constructing storm and sanitary sewers, each within a single county, have been sold to the public under the provisions of the Conservancy Act; and that there are now outstanding and in the hands of the general public $261,000 principal amount of one issue and $247,000 of the other.
The question of the validity of these bonds is not an issue in this case, nor do we attempt to incorporate it into those here presented. However, because the acts of the directors appointed in each of these proceedings, involve the interests of the public and of the holders of the bonds still outstanding we feel impelled to call attention to a rule of law as announced by the courts of *368appeal in this state, which we believe controlling as to the validity of such bonds as were issued prior to the decision of this court herein.
The law seems to be well settled in Indiana that one who is elected or appointed to an office under an unconstitutional statute, before it is adjudged to be so, is an officer de faeto, and his acts will be held valid in respect to the public, whom he represents, and to third persons with whom he deals officially. Parker et al. v. The State ex rel. Powell (1892), 133 Ind. 178, 200, 32 N. E. 836, 18 L. R. A. 567; Felker v. Caldwell (1919), 188 Ind. 364, 371, 123 N. E. 794; City of Michigan City v. Brossman (1938), 105 Ind. App. 259, 11 N. E. 2d 538.
The rule is ably stated in Felker v. Caldwell, supra, as follows:
“ ‘All that is required when there is an office, to make an officer de facto, is, that the indivdual claiming the office is in possession of it, performing its duties, and claiming to be such officer under color of an election or appointment, as the case may be. It is not necessary his election or appointment should be valid, for that would make him an officer de jure.’ In the case of Erwin v. Jersey City (1897), 6 N. J. Law 141, 144, 37 Atl. 732, 733, 64 Am. St. 584, it is said: ‘When an official person or body has apparent authority to appoint to public office, and apparently exercises such authority, and the person so appointed enters upon and performs the duties of such office, his acts will be held valid in respect to the public, whom he represents, and to third persons, with whom he deals officially, notwithstanding there was a want of power to appoint him in the person or body which professed to do so.’ ”
Carleton v. People (1862), 10 Mich. 250.
See also:
Buck v. Hawley & Hoops (1906), 129 Iowa 406, 408, 105 N. W. 688; Chicot Co. Drainage Dist. v. Baxter State Bank (1940), 308 U. S. 371, 84 L. Ed. 329, 60 S. Ct. 317; City of Albuquerque v. Water Supply Co. (1918), 24 N. M. 368, 174 Pac. 217, 5 A. L. R. 519.